UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 Commission File No. 333-140204 Cheyenne Resources Corporation (Exact name of small business issuer as specified in its charter) Nevada 76-0672176 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 7305 Calle Sagrada, Bakersfield,CA93309 (Address of Principal Executive Office) (Zip Code) Atlas Oil and Gas, Inc., 1020 Brookstown Avenue, Suite 30,Winston Salem, NC 27101 (Former Name and Former Address) (336) 723-0908 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
